DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to communications filed 12/27/2021.  Claims 1-2, 4-6, 9-18, 20-21 are pending.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are moot due to new grounds of rejection.

In response to the arguments, the examiner respectfully disagrees.  Kohara discloses controlling to move the changed position of the virtual viewpoint to a specific position among a plurality of predetermined positions on a path determined in advance (Page 9, paragraph 0151).   Sorokin discloses controlling to move, in response to the changed positon of the virtual viewpoint being included within a predetermined range from a specific positon among a plurality of predetermined positons on a path determined in advance, the changed position of the virtual viewpoint to the specific position (Page 6, paragraph 0076, 0079, 0083).  Sorokin states that if the user selects a positon not in the predetermined path it navigates you back to the critical position – which meets the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara (US 2018/0161674) in view of Sorokin et al (US 2010/0115411 and hereafter referred to as “Sorokin”).
Regarding Claim 1, Kohara discloses an information processing apparatus comprising: 
 one or more hardware processors (Page 5-7, paragraph 0115-0117); and 
one or more memories storing one or more programs configured to be executed by the one or more hardware processors, the one or more programs including instructions (Page 6-7, paragraph 0115-0117) for: 
receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);
 changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 
controlling to move, where the changed positon of the virtual viewpoint being include on a path determined in advance, the changed position of the virtual viewpoint to a specific position (Page 9, paragraph 0151).  

Sorokin discloses controlling to move, in response to the changed positon of the virtual viewpoint being included within a predetermined range from a specific positon among a plurality of predetermined positons on a path determined in advance, the changed position of the virtual viewpoint to the specific position (Page 6, paragraph 0076, 0079, 0083, Page 7, paragraph 0086, Page 5, paragraph 0067, Page 10, paragraph 0127). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kohara to include the missing limitation as taught by Sorokin in order to improve the experience of user to move through multiple fields of view (Page 1, paragraph 0008, Page 2, paragraph 0015) as disclosed by Sorokin.
	Regarding Claim 17 and 20, Kohara discloses a control method comprising and a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method, the control method comprising: 
receiving a first input in accordance with a first specific operation of a user for changing a position of a virtual viewpoint for a virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152);- 27 -10198838US01
changing the position of the virtual viewpoint in accordance with the first input (Page 8, paragraph 0144-0145, 0149); and 

Kohara is silent in response to the changed positon of the virtual viewpoint being included a predetermined range from a specific positon among a plurality of predetermined positons on a path determined in advance.
Sorokin discloses controlling to move, in response to the changed positon of the virtual viewpoint being included in a predetermined range from a specific positon among a plurality of predetermined positons on a path determined in advance, the changed position of the virtual viewpoint to the specific position (Page 6, paragraph 0076, 0079, 0083, Page 7, paragraph 0086, Page 5, paragraph 0067, Page 6, paragraph 0083, Page 10, paragraph 0127). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kohara to include the missing limitation as taught by Sorokin in order to improve the experience of user to move through multiple fields of view (Page 1, paragraph 0008, Page 2, paragraph 0015) as disclosed by Sorokin.
	
Regarding Claim 2 and 18, Kohara and Sorokin disclose all the missing limitations of claim 1 and 17 respectively. Kohara discloses the changed position of the virtual viewpoint moves to the specific position on the path (Page 9, paragraph 0151).  Sorokin discloses the changed position of the virtual viewpoint moves to the specific position on the path by interpolating the changed positon of the virtual viewpoint and the specific positon (Page 10, paragraph 0127). Same motivation as above.

Regarding Claim 5, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses wherein - 24 -10198838US01 the specific operation of the user corresponding to the first input is an operation to specify a movement direction of the virtual viewpoint by using a controller (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152), the movement direction of the virtual viewpoint is changed in accordance with the first input (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152).  
Regarding Claim 6, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses wherein receiving a second input in accordance with a second specific operation of a user for changing an orientation of the virtual viewpoint for the virtual viewpoint image (Page 6, paragraph 0099, 0101-0104, Page 8, paragraph 0144, 0149, Page 9, paragraph 0152), controlling the change the direction of view from the virtual viewpoint in accordance with the second input determined in advance (Page 8, paragraph 0144-0145, 0149) (Page 9, paragraph 0151). Sorokin discloses controlling the change the direction of view from the virtual viewpoint to a direction determined in advance (Page 5, paragraph 0061, Page 6, paragraph 0079, Page 5, paragraph 0067, Page 6, paragraph 0083, Page 10, paragraph 0127). Same motivation as above.  

Regarding Claim 10, Kohara and Sorokin disclose all the missing limitations of claim 1. Sorokin discloses wherein the changed position of the virtual viewpoint is moved to the specific position in a case where a movement direction of the virtual viewpoint is a movement direction along the path - 25 -10198838US01(Page 5, paragraph 0061, Page 6, paragraph 0079, Page 5, paragraph 0067, Page 6, paragraph 0083, Page 10, paragraph 0127). Same motivation as above.  
Regarding Claim 11, Kohara and Sorokin disclose all the missing limitations of claim 1.  Sorokin discloses wherein the changed position of the virtual viewpoint is moved to the specific position in a case a predetermined operation of a user different from the first specific operation is performed (Page 6, paragraph 0076, Page 7, paragraph 0086).   Same motivation as above.  
Regarding Claim 12, Kohara and Sorokin disclose all the missing limitations of claim 1. Sorokin discloses further comprising: restricting at least part of a change in the changed position of the virtual viewpoint in accordance with the first specific operation of the user after the changed position of the virtual viewpoint moves to the specific position on the path (Figure 6, Page 5, paragraph 0073-0074).  Same motivation as above.  

Regarding Claim 14, Kohara and Sorokin disclose all the missing limitations of claim 12.  Sorokin discloses wherein at least part of a change in a direction of view from the virtual viewpoint in accordance with a user operation is restricted (Figure 6, Page 5, paragraph 0073-0074, Page 6, paragraph 0081).   Same motivation as above.   
Regarding Claim 15, Kohara and Sorokin disclose all the missing limitations of claim 12.   Sorokin discloses removing a restriction of the change in the changed position of the virtual viewpoint in a case where a specific condition is satisfied (Figure 6, Page 5, paragraph 0073-0074, Page 6, paragraph 0076 - new input).   Same motivation as above.   
Regarding Claim 16, Kohara and Sorokin disclose all the missing limitations of claim 1.  Kohara discloses - 26 -10198838US01 outputting information indicating the changed position of the virtual viewpoint to an image generation apparatus that generates the virtual viewpoint image based on a plurality of images obtained by performing image capturing from directions different from one another by a plurality of image capturing apparatuses (Page 9, paragraph 0159, Figure 3, 290, for further clarification paragraph 0119).  
	Regarding Claim 21, Kohara and Sorokin disclose all the missing limitations of claim 1.   Sorokin discloses wherein the specific position is a predetermined position nearest to the changed position of the virtual viewpoint among the plurality of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



January 11, 2022